                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                 Feb 15, 2019
                                                                       SEAN F. MCAVOY, CLERK
 3
                           UNITED STATES DISTRICT COURT
 4
                         FOR THE DISTRICT OF WASHINGTON
 5
 6   TAMMI PURDY, o.b.o., KEVIN N.,                 No. 1:17-CV-3184-JTR
 7   deceased,
                                                    ORDER GRANTING PLAINTIFF’S
 8                       Plaintiff,                 RENEWED MOTION FOR
 9                                                  SUBSTITUTION OF PARTY AND
10                        v.                        DENYING DEFENDANT’S
                                                    MOTION FOR RELIEF FROM
11   COMMISSIONER OF SOCIAL                         JUDGMENT
12   SECURITY,
13                       Defendant.
14
15         BEFORE THE COURT are Defendant’s motion for relief from judgment,
16   ECF No. 24, and Plaintiff’s renewed motion for substitution of party, ECF No. 26.
17   Attorney D. James Tree represents Plaintiff; Special Assistant United States
18   Attorney Summer Stinson represents Defendant.
19         Plaintiff filed this disability appeal case on October 23, 2017. ECF No. 1, 4.
20   On October 22, 2018, the Court granted Plaintiff’s motion for summary judgment,
21   in part, and remanded the case to the Commissioner for further administrative
22   proceedings. ECF No. 17. Judgment was entered for Plaintiff. ECF No. 18.
23   However, recent pleadings indicate Plaintiff was found dead on August 13, 2018.
24   ECF No. 26-1; ECF No. 21-1. On January 14, 2019, Plaintiff’s counsel moved the
25   Court to substitute Tammi Purdy as the Plaintiff in this action in place of her
26   deceased brother, Kevin N. ECF No. 21. The Court denied the motion, without
27   prejudice, finding counsel failed to demonstrate Plaintiff’s sister was suitable to be
28   the real party in interest in this matter. ECF No. 23.



     ORDER . . . - 1
 1         On January 28, 2019, Defendant filed the pending motion to alter judgment,
 2   requesting the case be dismissed as moot based on Plaintiff’s death and the failure
 3   to substitute a qualified party in place of the deceased Plaintiff. ECF No. 24 at 3-4.
 4   On January 31, 2019, Plaintiff submitted the pending renewed motion for
 5   substitution of party which again seeks to substitute Tammi Purdy as the Plaintiff
 6   in this action in place of her deceased brother. ECF No. 26.
 7         A review of Plaintiff’s motion, ECF No. 26, and the declaration of Tammi
 8   Purdy, ECF No. 27, reflects Kevin N. has no spouse, Kevin N. has no living parent
 9   or children, and Ms. Purdy is the sole surviving sibling of Kevin N. Consequently,
10   Ms. Purdy is qualified to be substituted as the real party in interest in this matter.
11   See 20 C.F.R. § 404.503(b), (d).
12         Accordingly, IT IS HEREBY ORDERED:
13         1.     Plaintiff’s renewed motion for substitution of party, ECF No. 26, is
14   GRANTED. All future pleading shall reflect the Plaintiff of this case as follows:
15   TAMMI PURDY, o.b.o., KEVIN N., deceased.
16         2.     Defendant’s motion for relief from judgment, ECF No. 24, is
17   DENIED.
18         IT IS SO ORDERED. The Clerk of the Court is directed to enter this
19   order, furnish copies to counsel, and AMEND the docket to reflect Plaintiff as
20   TAMMI PURDY, o.b.o., KEVIN N., deceased.
21         DATED February 15, 2019.
22
23                                 _____________________________________
                                             JOHN T. RODGERS
24                                  UNITED STATES MAGISTRATE JUDGE
25
26
27
28



     ORDER . . . - 2
